Citation Nr: 1535968	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  07-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury, to include arthritis of the lumbar and thoracic spine, lumbar scoliosis, thoracic and lumbar strains, and mechanical lumbar pain syndrome.

2.  Entitlement to service connection for residuals of a neck injury, to include arthritis of the cervical spine, straightening of the lordotic curve consistent with acute or chronic soft-tissue injury due to positioning or musculoligamentous strain or sprain, other degenerative changes, cervical strain, and cervicalgia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to June 1986, with eight months and seven days of prior inactive service.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Portland, Oregon.

In September 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the claims file.  

In May 2012, the Board issued a decision that denied the claim of entitlement to service connection for a back injury with arthritis of the cervical, thoracic, and lumbar spine.  

In June 2014, the Board vacated the May 2012 Board decision pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), regarding the duties of the undersigned Veterans Law Judge at the September 2008 hearing based on the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the September 2013 request to vacate the May 2012 Board decision, the Veteran requested a Board videoconference hearing.  In December 2014, the appellant was scheduled for a videoconference hearing in January 2015.  The December 2014 correspondence to the Veteran regarding that hearing was returned as undeliverable with no forwarding address.  A January 2015 report of general information indicates that the representative told the RO that she had not been able to contact the claimant and that the representative stated that the Veteran may be homeless again.  The appellant did not report for the videoconference hearing scheduled in January 2015.

In March 2015, the Board remanded the claims for further development.

In October 2004, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  In the May 2005 rating decision, the RO did not adjudicate the TDIU claim.  In the May 2005 notice letter regarding that rating decision, the RO stated that "[w]e have denied entitlement to the 100% rate because we have denied service connection for your spinal disorder and you are not service connected for any other disability, your request for individual unemployability is not being considered."  Given the ambiguity of that statement, the Board finds that the TDIU claim remains pending.

The issue of entitlement to TDIU has been raised by the record in an October 2004 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2015 remand, the Board directed the AOJ to obtain a medical opinion addressing the following:  (1) whether the current back disorder - to include arthritis of the lumbar and thoracic spine, lumbar scoliosis, thoracic and lumbar strains, mechanical lumbar pain syndrome, and any other lumbar or thoracic spine disorder diagnosed in the medical evidence of record - is related to his active military service, to include his November 1985 or May 1986 automobile accidents; (2) whether the Veteran has a current cervical spine disorder manifested by cervicalgia, and if so, whether it is related to his active military service, to include his November 1985 or May 1986 automobile accidents; and (3) whether the current cervical spine disorder - to include arthritis of the cervical spine, straightening of the lordotic curve consistent with acute or chronic soft-tissue injury due to positioning or musculoligamentous strain or sprain, other degenerative changes, cervical strain, and any other cervical spine disorder diagnosed in the medical evidence of record - is related to his active military service, to include his November 1985 or May 1986 automobile accidents.  

In the May 2015 VA medical opinion report, the doctor only addressed whether a non-specific cervical spine disorder was related to active service as opposed to whether the specific cervical spine disorders listed in the remand were related to active service.  Moreover, as to the back disorders, the doctor only addressed whether the thoracolumbar chronic mechanical pain syndrome is related to active service.  Therefore, the AOJ did not comply with the directives of the March 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As for the medical opinions, they are predicated on negative findings on the separation examination and no records of back treatment until 2006.  The Veteran was treated in 2002 for chronic neck and back pain, which was stated to have initially occurred during an in-service motor vehicle accident.  Although there were negative findings on the June 1986 separation examination, the appellant was treated for neck and back pain just days before that examination.  The Veteran is competent to claim continuity of symptomatology of neck and back pain, and the Board finds him credible since he in essence made that assertion in a treatment record dated approximately two years prior to his claim for compensation benefits.  Therefore, the VA doctor who prepared the May 2015 medical opinion should consider the Veteran's claim of continuity of symptomatology and the 2002 treatment in rendering the new medical opinions.

The Veteran is currently being receiving treatment at the Corpus Christi VA Outpatient Clinic.  The AOJ should obtain all records from that facility from April 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his neck and back disorders and obtain all identified treatment records.  Regardless of the claimant's response, obtain all of the appellant's treatment records from Corpus Christi VA Outpatient Clinic dated from April 2015 to the present.

2.  Thereafter, the AOJ should have the VA doctor who prepared the May 2015 VA medical opinion report to review the Veteran's claims file.  If that doctor is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another medical professional.  The VA doctor who prepared the May 2015 VA medical opinion report must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the VA doctor who prepared the April 2015 VA medical opinion report thinks another VA examination is necessary, the appellant should be scheduled for one.  The VA doctor who prepared the May 2015 VA medical opinion report should address the following:

      (A)  Back disorder:  

(1) Accepting the Veteran's reporting of continuity of back symptomatology as credible and in light of the treatment for back pain in 2002, whether it is at least as likely as not (50 percent or greater) that the arthritis of the lumbar spine is related to his active military service, to include his November 1985 or May 1986 automobile accidents.  

(2) Accepting the Veteran's reporting of continuity of back symptomatology as credible and in light of the treatment for back pain in 2002, whether it is at least as likely as not (50 percent or greater) that the arthritis of the thoracic spine is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(3) Accepting the Veteran's reporting of continuity of back symptomatology as credible and in light of the treatment for back pain in 2002, whether it is at least as likely as not (50 percent or greater) that the lumbar scoliosis is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(4) Accepting the Veteran's reporting of continuity of back symptomatology as credible and in light of the treatment for back pain in 2002, whether it is at least as likely as not (50 percent or greater) that the lumbar strain is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(5) Accepting the Veteran's reporting of continuity of back symptomatology as credible and in light of the treatment for back pain in 2002, whether it is at least as likely as not (50 percent or greater) that the thoracic strain is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(6) Accepting the Veteran's reporting of continuity of back symptomatology as credible and in light of the treatment for back pain in 2002, whether it is at least as likely as not (50 percent or greater) that the mechanical lumbar pain syndrome is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(7) For any other thoracic or lumbar spine disorder diagnosed in the medical evidence of record, accepting the Veteran's reporting of continuity of back symptomatology as credible and in light of the treatment for back pain in 2002, whether it is at least as likely as not (50 percent or greater) that the other thoracic or lumbar spine disorder diagnosed in the medical evidence of record is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(B)  Cervical spine disorder
 
(1) Whether it is at least as likely as not (50 percent or greater) that the Veteran has a current cervical spine disorder manifested by cervicalgia, and if so, accepting the Veteran's reporting of continuity of neck symptomatology as credible and in light of the treatment for neck pain in 2002, whether it is at least as likely as not (50 percent or greater) that such a current cervical spine disorder is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(2) Accepting the Veteran's reporting of continuity of neck symptomatology as credible and in light of the treatment for neck pain in 2002, whether it is at least as likely as not (50 percent or greater) that arthritis of the cervical spine is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(3) Accepting the Veteran's reporting of continuity of neck symptomatology as credible and in light of the treatment for neck pain in 2002, whether it is at least as likely as not (50 percent or greater) that straightening of the lordotic curve consistent with acute or chronic soft-tissue injury due to positioning or musculoligamentous strain or sprain is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(4) Accepting the Veteran's reporting of continuity of neck symptomatology as credible and in light of the treatment for neck pain in 2002, whether it is at least as likely as not (50 percent or greater) that other degenerative changes of the cervical spine are related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(5) Accepting the Veteran's reporting of continuity of neck symptomatology as credible and in light of the treatment for neck pain in 2002, whether it is at least as likely as not (50 percent or greater) that cervical strain is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

(6) For any other cervical spine disorder diagnosed in the medical evidence of record, accepting the Veteran's reporting of continuity of neck symptomatology as credible and in light of the treatment for neck pain in 2002, whether it is at least as likely as not (50 percent or greater) that the other cervical spine disorder diagnosed in the medical evidence of record is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the medical professional should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






